DETAILED ACTION
This action is a response to the amendments filed on 05/26/2021.
Claims 8-14 and 21-33 are pending.
Claims 8-14 and 21-33 are allowable.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 05/26/2021 and 04/06/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 8-14 and 21-33 are allowed as amended/presented in Amendment (“Response”) filed 05/26/2021, and claims 1-7 and 15-20 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 8 and 21
Claim 8 discloses:
One or more non-transitory computer-readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: exposing, by a service computing device of a service provider that provides consensus services associated with orders for one or more items offered by a merchant for acquisition, one or more Application Programming Interfaces (APIs), to provide an intermediate computing device of an additional service provider access to the service computing device, wherein the additional service provider provides additional services to the merchant, and wherein the intermediate computing device communicates with a merchant device of the merchant and acts as an intermediary for communications between the merchant device and the service computing device; exposing, by the service computing device, the one or more APIs to provide a computing device associated with one or more third party services access to the service computing device, wherein the one or more third party services are capable of facilitating one or more actions associated with the orders for one or more items offered by the merchant; 2 of 17S156-0313USreceiving, by the service computing device via the one or more APIs and from the intermediate computing device, a request to process an action of the one or more actions associated with the orders; generating, by the service computing device, an action proposal for facilitating the action associated with the orders ; sending the action proposal to the intermediate computing device; and configuring, by the service computing device and via the one or more APIs, a payment flow based on the action proposal, wherein the payment flow is based on a distribution of sub-actions between the one or more third party services and the merchant.
Claim 21 discloses:
A system for providing optimized order scheduling, the system comprising: one or more processors; one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform acts comprising: exposing, by a service computing device of a service provider that provides consensus services associated with orders for one or more items offered by a merchant for acquisition, one or more Application Programming Interfaces (APIs) that provide an intermediate computing device of an additional service provider access to the service computing device, wherein the additional service provider provides additional services to the merchant, and wherein the intermediate computing device communicates with a merchant device of the merchant and acts as an intermediary for communications between the merchant device and the service computing device; exposing, by the service computing device, the one or more APIs to provide a computing device associated with one or more third party services access to the service computing device, wherein the one or more third party services are capable of facilitating one or more actions associated with the orders for one or more items offered by the merchant; receiving, by the service computing device via the one or more APIs and from the intermediate computing device, a request to process an action of the one or more actions associated with the orders ; 5 of 17S156-0313USgenerating, by the service computing device, an action proposal for facilitating the action associated with the orders ; and sending the action proposal to the computing device.

in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 9-14 and 22-33 each depend from one of allowable claims 8 and 21, and therefore claims 9-14 and 22-33 are allowable for reasons consistent with those identified with respect to claims 8 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WHITNEY POFFENBARGER/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627